PER CURIAM:
Darlene Lackey Hall appeals the district court’s order summarily dismissing her complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2000) for failure to state a claim, for lack of jurisdiction, and as frivolous. In her informal appellate brief, Hall failed to challenge the district court’s reasons supporting the denial of relief. Accordingly, Hall has waived appellate review of those issues. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.